Case 1:21-cv-20586-JEM Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        Case No. ____________________________________




 CHUBB SEGUROS CHILE S.A. as subrogee of
 NTT Chile S.A.,

                                 Plaintiff,

 vs

 FREIGHT LOGISTICS INTERNATIONAL LLC
 d/b/a RHENUS FREIGHT LOGISTICS;
 RHENUS FREIGHT LOGISTICS; EVOLUTION
 LOGISTICS CORP. and RAMP LOGISTIC INC.,

                         Defendant(s).
 __________________________________________/

                                              COMPLAINT
           Plaintiff, CHUBB SEGUROS CHILE S.A. as subrogee of NTT Chile S.A., by its

 attorneys, KMA ZUCKERT LLC, as and for its complaint herein, alleges upon information and

 belief:


                                              JURISDICTION

      1.      This claim arises out of the intrastate, interstate, and international shipment of cargo

              which involves issues of interstate commerce and federal common law, and the matter

              in controversy exceeds ten thousand dollars ($10,000), exclusive of interest and costs,

              giving rise to jurisdiction pursuant to 28 U.S.C. § 1337. There also is supplemental

              jurisdiction under 28 U.S.C. § 1367 in this action.
Case 1:21-cv-20586-JEM Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 8




                                        THE PARTIES

    2.    Plaintiff CHUBB SEGUROS CHILE S.A. is a corporation or other business entity

          organized under the laws of Chile, with a principal place of business located at

          Miraflores 222 Piso 17 Santiago, Chile, and is in the business of providing various

          kinds of insurance coverages.

    3.    Plaintiff is subrogated to the rights of NTT Chile S.A., a corporation or other business

          entity organized under the laws of Chile, with a place of business located at Reyes

          Lavalle 3350, TDF LA, Casilla Postal 219-10, Santiago 6760335, Chile, by virtue of

          its payment of USD 142,637.53, less a deductible of USD 755.00, pursuant to Claim

          No. 347896 and Policy No. XX-XXXXXXX.

    4.    Plaintiff’s subrogor NTT Chile S.A. is an affiliated, related and/or subsidiary company

          of Dimension Data Chile S.A.

    5.    Defendant FREIGHT LOGISTICS INTERNATIONAL LLC d/b/a Rhenus Freight

          Logistics is a corporation or other business entity organized under the laws of one of

          the fifty states with a principal place of business located at 3320 NW 67th Avenue, Suite

          900, Miami, FL 33122.

    6.    Defendant RHENUS LOGISTICS LLC is a corporation or other business entity

          organized under the laws of Florida with a principal place of business located at 3320

          NW 67th Avenue, Suite 900, Miami, FL 33122.

    7.    Defendant EVOLUTION LOGISTICS CORP. is a corporation or other business entity

          organized under the laws of Florida with a principal place of business located at 9800

          NW 100 Road, Suite #1, Medley, FL 33178.

    8.    Defendant RAMP LOGISTIC INC. is a corporation or other business entity organized

                                                   2
Case 1:21-cv-20586-JEM Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 8




          under the laws of Florida with a principal place of business located at 633 NE 167th

          Street, Suite 612-B, N. Miami Beach, FL 33162.

                                       COMMON FACTS

    9.    Plaintiff’s subrogor purchased a certain shipment of electronic equipment from Cicso

          Systems, Inc. pursuant to Commercial Invoice Nos. 94517556 dated August 7, 2020;

          94522203 dated August 9, 2020; 94522431 dated August 9, 2020; 94527169 dated

          August 11, 2020 and 94533404 dated August 12, 2020 (hereinafter referred to as “the

          Cargo”).

    10.   Plaintiff’s subrogor hired defendants FREIGHT LOGISTICS INTERNATIONAL

          LLC d/b/a Rhenus Freight Logistics and/or RHENUS LOGISTICS LLC to transport

          the Cargo from Houston, Texas to Miami, Florida and defendants FREIGHT

          LOGISTICS INTERNATIONAL LLC d/b/a Rhenus Freight Logistics and/or

          RHENUS LOGISTICS LLC issued bill of lading No. 189955 dated August 12, 2020.

    11.   Defendants FREIGHT LOGISTICS INTERNATIONAL LLC d/b/a Rhenus Freight

          Logistics and/or RHENUS LOGISTICS LLC instructed defendant EVOLUTION

          LOGISTICS CORP. to carry the Cargo from Houston, TX to Miami, Florida.

    12.   Defendant EVOLUTION LOGISTICS CORP. subcontracted the responsibility for

          carrying the Cargo to defendant RAMP LOGISTIC INC.

    13.   The Cargo was consolidated with other goods inside a trailer and Cargo was transported

          by truck from Houston, TX on or about August 14, 2020

    14.   During transit, the trailer caught fire at or around 16020 E IH 10, Channelview, TX

          77530, and the Cargo was completely destroyed.

    15.   Plaintiff’s subrogor never received the Cargo. Having paid for this loss, plaintiff now

                                                   3
Case 1:21-cv-20586-JEM Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 8




          stands in the shoes of its subrogee and seeks to recover any and all damages arising

          from this incident.

    16.   Defendants, at all times hereinafter alleged, were intermodal common carriers engaged

          in transportation pursuant to various federal statutes governing the international,

          interstate and intrastate carriage of goods.

    17.   At and during all the times hereinafter mentioned, defendants had and now have the

          legal status and offices and places of business stated above, and were and now are

          engaged as warehousemen, bailees, or common carriers of merchandise for hired.

                    AS AND FOR A FIRST CAUSE OF ACTION
                 BREACH OF CONTRACT OF COMMON CARRIAGE

    18.   Plaintiff repeats, reiterates and reallege each and every allegation contained in

          paragraphs "1" through "17” of this complaint as if more fully set forth herein.

    19.   On or about August 12, 2020, defendants received the Cargo in good order and

          condition.

    20.   Thereafter, defendants failed to deliver the Cargo at the required destination. In

          particular, the Cargo was burned during transit and declared a total loss.

    21.   By reason of these premises, defendants breached, failed and violated their duties and

          obligations as carriers, warehousemen, and bailees, and were otherwise at fault.

    22.   Plaintiff was the shipper, consignee or owner of the Cargo, and brings this action on its

          own behalf and as subrogee of Dimension Data Chile SA, and on behalf of and for the

          interest of all parties who may be or become interested in the Cargo, as their respective

          interests may ultimately appear, and plaintiff is entitled to maintain this action.

    23.   Plaintiff has duly performed all duties and obligations on its part to be performed.


                                                    4
Case 1:21-cv-20586-JEM Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 8




    24.   By reason of these premises, plaintiff has sustained damages as nearly as same can now

          be estimated, no part of which has been paid, in the amount of USD 142,637.53.

    25.   That by reason of defendants’ willful breach of their agreement and their own rules and

          regulations, plaintiff has been damaged in the sum of USD 142,637.53 with interest

          thereon from August 12, 2020.

                     AS AND FOR A SECOND CAUSE OF ACTION
                                 NEGLIGENCE

    26.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

          paragraphs "1" through "25" of this complaint as if more fully set forth herein.

    27.   That defendants their agents, servants and employees conducted themselves during the

          custody, control, handling, transportation and care of the Cargo in a negligent manner

          and in such a way as to be oblivious to plaintiff's rights.

    28.   That defendants’ willful negligence and improper conduct with respect to the custody,

          control, handling, transportation and care of the Cargo resulted in its loss, damage and

          deterioration.

    29.   That by reason of defendants’ willful negligence and improper conduct, plaintiff has

          been damaged in the sum of USD 142,637.53 with interest thereon from August 12,

          2020.

                       AS AND FOR A THIRD CAUSE OF ACTION
                               GROSS NEGLIGENCE

    30.   Plaintiff repeats, reiterates and realleges each and every allegation of paragraphs "1"

          through "29" of its complaint as if fully set forth at length herein.

    31.   The loss and/or damage of the Cargo was proximately caused by the gross negligence

          of defendants, jointly and/or severally, in total disregard of their respective obligations


                                                     5
Case 1:21-cv-20586-JEM Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 8




          to properly transport, store, secure and/or handle the Cargo, and generally acting in a

          manner so as to totally disregard their respective duties and obligations to keep and

          provide for the proper safety of the Cargo.

    32.   As a result of the gross negligence of defendants, jointly and/or severally, plaintiff has

          sustained damage in the sum of USD 142,637.53 with interest thereon from August 12,

          2020.

                      AS AND FOR A FOURTH CAUSE OF ACTION
                              BREACH OF BAILMENT

    33.   Plaintiff repeats, reiterates and reallege each and every allegation contained in

          paragraphs "1" through "32" of this complaint as if more fully set forth herein.

    34.   That defendants received the Cargo belonging to plaintiff and as such became a bailee

          for hire.

    35.   That defendants received the Cargo in good condition and pursuant to such bailment

          for hire, failed to take proper precautions and to keep safe the Cargo of plaintiff,

          entrusted to them, jointly and/or severally, and by failing to release and/or return the

          Cargo in the same condition as when delivered, but instead returning same in a short,

          damaged, and/or destroyed condition.

    36.   That in willful breach of its bailment obligation, the defendants failed to re-deliver the

          Cargo in good condition in that said shipment was damaged.

    37.   That by reason of defendants’ joint and several willful breach of its bailment obligation,

          plaintiff has been damaged in the sum of USD 142,637.53 with interest thereon from

          August 12, 2020.




                                                    6
Case 1:21-cv-20586-JEM Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 8




                               FOURTH CAUSE OF ACTION
                                BREACH OF CONTRACT

    38.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

          paragraphs “1” to “37” of its complaint as if fully set forth at length herein.

    39.   Upon information and belief, defendants received the Cargo in good order and

          condition and contracted and otherwise agreed to perform the transportation and/or

          storage of the Cargo and deliver same in accordance with the aforementioned

          agreement in the same good order and condition received.

    40.   Upon information and belief, defendants are engaged in the business of public

          transportation, warehousing and storing of various goods.

    41.   The Cargo was delivered at destination short, missing, and/or damaged, due to failure

          to comply with the terms and agreements made with plaintiff for the protection, storage

          and care of the Cargo, entrusted to defendants’ possession, or the possession of its

          agent, employees, or servants.

    42.   As a result of defendants’ breach of their respective contracts, plaintiff has sustained

          damages in the amount of USD 142,637.53 with interest thereon from August 12, 2020.




                                                    7
Case 1:21-cv-20586-JEM Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 8




    WHEREFORE, plaintiff requests:

      (a) That process in due form of law according to the practice of this Court may issue

 against these defendants.

      (b) That a judgment be entered in favor of plaintiff, on each count, for the amounts stated in

 this complaint, together with interest and costs.

      (c) That in the event there is an arbitration clause which governs this dispute, the complaint

 be deemed a written demand for arbitration in accordance with the terms and conditions of that

 arbitration clause.

      (d) Plaintiff further requests such other and further relief as to this Court may seem just and

 proper.

 Dated:     Miami, Florida
            February 11, 2021

                                               KMA ZUCKERT LLC
                                               Attorneys for Plaintiff
                                               CHUBB SEGUROS CHILE S.A. as subrogee of
                                               NTT Chile S.A.,


                                           By: ________________________________________
                                               Nicholas Pantelopoulos
                                               355 Alhambra Circle
                                               Suite 1201
                                               Coral Gables, Florida 33134
                                               Tel.: (305) 506-2050
                                               Fax: (305) 675-7606
                                               File: 448009.00002




                                                      8
